EXHIBIT 99.1 PRIVET FUND LP 50 OLD IVY RD, SUITE 230 ATLANTA, GA 30342 (404) 419-2670 March 2, 2011 BY FAX AND OVERNIGHT DELIVERY StarTek, Inc. 44 Cook Street, 4th Floor Denver, CO 80206 Attention:David Gomez, Corporate Secretary Re:Notice of Nomination of Persons for Election as Directors Dear Mr. Gomez, Privet Fund LP, a Delaware limited partnership (“Privet”), is the beneficial owner of a total of 269,732 shares of the Common Stock, $.01 par value per share (“Common Stock”), of StarTek, Inc. (the “Company”), of which 100 shares are held of record directly by Privet. In accordance with Article 2, Section 7 of the Company’s Bylaws, we are submitting this letter to nominate Messrs. Ben Rosenzweig, Ryan Levenson and Robert Sheft (the “Nominees”) for election as directors at the Company’s 2011 Annual Meeting of Stockholders (the “Annual Meeting”). As required by Article 2, Section 7 of the Company’s Bylaws, we hereby advise you that: 1. Our name and address is set forth above; the names and addresses of the Nominees are set forth on Schedule A attached hereto. 2. Privet represents that, as of the date hereof, (i) it is the beneficial owner of 269,732 shares of Common Stock of the Company entitled to vote for the election of directors (of which 100 shares are held of record), (ii) it does not have any rights to acquire Common Stock other than as set forth herein, (iii) it undertakes to continue to hold its shares of Common Stock through the record date for the Annual Meeting; and (iv) it intends to appear in person or by proxy at the Annual Meeting to nominate the Nominees in the event the Company does not accept the Nominees as nominees of the Board of Directors. StarTek, Inc. March 2, 2011 Page 2 3. The information regarding each of the Nominees that would be required to be included in a proxy statement filed pursuant to the proxy rules of the Securities and Exchange Commission, had the nominee been nominated by the Company’s Board of Directors, is set forth on Schedule A hereto. 4. The consents of each of the Nominees to be named as nominees in any proxy statement referred to above and to serve as a Director of the Company, if so elected, are attached hereto. In the event any of the Nominees are elected to the Board, we may seek to have the costs of the nomination and, if applicable, solicitation of proxies reimbursed by the Company. If such reimbursement is approved by the Board of Directors, stockholder approval would not be required. In the event you believe we have failed to provide the information required under the Company’s Bylaws, please contact us immediately.Unless we hear from you otherwise, we will assume that this notice has been accepted by the Company as timely and in compliance with the Company’s Bylaws. If you have any questions regarding this material, please contact Rick Miller (404-572-6787) or Eliot Robinson (404-572-6785) of Bryan Cave LLP. Kindly sign the enclosed copy of this letter and return it to us in the enclosed envelope to acknowledge receipt. Very truly yours, PRIVET FUND LP, By: PRIVET FUND MANAGEMENT LLC, Managing Partner of Privet Fund LP /s/Ryan Levenson Ryan Levenson Title:Sole Manager StarTek, Inc.
